DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US Pat Pub# 2017/0255382) in view of Park et al. (US Pat# 9,442,585) and further in view of Xu (WO 2017028423, as cited by applicant) and further in view of Kim et al. (US Pat# 10,490,770).
		Regarding claims 1 and 11, Ou teaches a structural component, comprising a middle frame 500 (Fig. 4 and Sections 0035-0036, middle frame); a glass cover comprising a glass cover surface that faces the middle frame, a glass cover side edge (Sections 0035-0036, glass cover); and a touch control film comprising a touch control 
		Park teaches a touch control film 50 (Fig. 2) comprising a touch control film surface that faces the middle frame 47 (Fig. 2) and a touch control film side edge, wherein the glass cover 30 (Fig. 2) and the touch control film 50 (Fig. 2) are disposed in a stacked manner (Fig. 2, as shown the glass cover and touch control film are stacked etc.), wherein the touch control film is disposed on the glass cover surface, wherein the touch control film side edge and the glass cover side edge do not overlap completely (Fig. 2, as shown the touch control film and glass cover does not overlap each other), wherein the glass cover surface is exposed to the touch control film (Fig. 2, the touch control film is exposed to glass cover as shown).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touch control film and glass cover not overlapping each other as taught by Park into Ou’s structure in order to reduce weight and volume (Col. 1 lines 18-24).
		Ou and Park fail to teach a first and second bonding area and a first bonding adhesive greater than a second bonding adhesive.
		Xu teaches an exposed area that comprises a first bonding area 110 (Fig. 6), wherein the first bonding area is adhesively connected to the middle frame 400 (Fig. 6) using a first bonding adhesive; and a second bonding area 140 (Fig. 6), wherein the 
		Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second bonding area as taught by Xu into the touch control film and glass cover not overlapping each other as taught by Park into Ou’s structure in order to improve support.
		Ou, Park, and Xu fails to teach a first bonding adhesive greater than a second bonding adhesive.
		Kim teaches wherein a first bonding force of the first bonding adhesive is greater than a second bonding force of the second bonding adhesive (Col. 2 lines 24-36, Col. 15 lines 54-63, and Col. 16 lines 16-28, a first bonding force greater than a second bonding force).
		Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first bonding adhesive greater than a second bonding adhesive as taught by Kim into a first and second bonding area as taught by Xu into the touch control film and glass cover not overlapping each other as taught by Park into Ou’s structure in order to improve support and structure of the device (Col. 1 lines 40-45).
		Regarding claims 2 and 12, Park further teaches wherein the first bonding area is disposed around the touch control film (Col. 7 lines 19-38, Col. 7 lines 44-50, Col. 8 lines 25-53, and Claim 4, bonding adhesive around the touch control film etc.). 

	Regarding claims 4 and 14, Ou further teaches a protrusion structure 500 (Fig. 4) disposed on the middle frame (Fig. 4, protrusion shown on middle frame etc.). 
 	 Regarding claims 6 and 16, Ou further teaches wherein the protrusion structure 500 (Fig. 4) and the middle frame are integrated (Fig. 4, as shown they are integrated with the device etc.). 
	Regarding claims 8 and 18, Ou further teaches a supporting protrusion 500 (Fig. 4) that is disposed on the middle frame and that is configured to support the glass cover (Fig. 6, protrusion supporting the middle frame and glass cover etc.). 
	Regarding claims 9 and 19, Ou further teaches a protrusion structure disposed on the middle frame, wherein the supporting protrusion is disposed on the protrusion structure (Fig. 6, protrusion supporting the middle frame etc.).
	Regarding claim 10, Ou further teaches wherein the supporting protrusion and the middle frame are integrated as a whole (Fig. 4, as shown they are integrated with the device etc.). 
	Regarding claim 20, Park further teaches wherein the first bonding adhesive is not in contact with the touch control film (Col. 7 lines 19-38, Col. 7 lines 44-50, Col. 8 lines 25-53, and Claim 4, bonding adhesive around the touch control film but not in contract etc.).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US Pat Pub# 2017/0255382) in view of Park et al. (US Pat# 9,442,585) and .
 	Regarding claims 7 and 17, Ou in view of Park and further in view of Xu and further in view of Kim teaches the limitations in claims 1 and 11.  Ou, Park, Xu, and Kim fail to teach a foam adhesive.
	Chien teaches wherein the second bonding adhesive is a foam adhesive (Section 0024, 0033, 0035, 0039, and 0043, foam adhesive). 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a foam adhesive as taught by Chien into a first bonding adhesive greater than a second bonding adhesive as taught by Kim into a first and second bonding area as taught by Xu into the touch control film and glass cover not overlapping each other as taught by Park into Ou’s structure in order to improve the structure (Section 0003).
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/25/2022